Citation Nr: 0102551	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  96-51 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of overpayment of VA disability 
compensation benefits in the amount of $3,880.63.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.  In an August 1995 decision, the 
RO determined that there had been a debt created due to 
overpayment of VA disability compensation benefits, later 
calculated to be $17,484.63.  In a March 1996 decision by the 
RO's Committee on Waivers and Compromises, it was determined 
that the veteran was entitled to a partial waiver of the debt 
in the amount of $13.604.00, but was not entitled to a waiver 
of the remaining $3,880.63.


REMAND

After review of the claims file, the Board finds that 
appellate review of this case is not yet authorized.

Initially, the Board finds that the veteran properly 
disagreed with the RO's determination that an overpayment 
debt had been created.  In response to the RO's August 1995 
decision that an overpayment of disability compensation 
payments had occurred, the veteran submitted a response in 
February 1996 stating that he disagreed with the process used 
to establish the debt and with what caused the debt.  Since 
the appellant filed a timely notice of disagreement with 
respect to the issue of the validity of the debt, the Board's 
jurisdiction has been triggered.  At this point, the issue 
must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 
(1999), so that the RO can issue a statement of the case on 
the underlying claim.  See 38 U.S.C.A. § 7105(a)  (West 1991) 
(Appellate review will be initiated by a Notice of 
Disagreement and completed by a Substantive Appeal after a 
Statement of the Case is furnished.); 38 C.F.R. §§ 20.200, 
20.201  (2000).  

Consequently, this matter must be remanded in order for the 
veteran to be assured of full procedural due process.  See 
38 C.F.R. § 19.9  (2000) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.) (emphasis added); Manlincon v. West, 
12 Vet. App. 238  (1999).

Furthermore, the Board finds that the issue of waiver of 
overpayment of VA disability compensation benefits must be 
deferred.  This issue is "inextricably intertwined" with 
the issue of the validity of the overpayment indebtedness, as 
a decision that the debt was not valid would render moot the 
issue of waiver of that debt.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209 (1991); EF v. Derwinski, 1 Vet. App. 324  
(1991); Harris v. Derwinski, 1 Vet. App. 180  (1991).  The 
United States Court of Appeals for Veterans' Claims has held 
that, when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on a request for waiver of the 
indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430  (1991).  
VA's General Counsel has reinforced this obligation by 
holding that where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  VAOGCPREC 6-98  (April 
24, 1998).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096  (2000); see Karnas v. Derwinski, 1 Vet. 
App. 308, 313  (1991) (Where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been conducted, the version of 
the law or regulation most favorable to the veteran shall be 
applied.). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87  (November 17, 2000), 00-92  
(December 13, 2000), and 01-02  (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The veteran and representative, if 
any, should be issued a Statement of the 
Case with respect to the issue of whether 
the indebtedness to VA in the amount of 
$17,484.63, due to overpayment of VA 
disability compensation benefits, is a 
valid debt.  The veteran should be 
advised that he may perfect his appeal of 
this issue by filing a substantive appeal 
within 60 days of the issuance of the 
Statement of the Case, see 38 C.F.R. 
§ 20.302(b)  (2000), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.

3.  Thereafter, the RO should review any 
and all properly perfected claims on 
appeal to determine if any change is 
warranted.

4.  If any action remains adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision(s) reached.

Thereafter, the veteran and his representative, if any, 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



